NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 ALVERN C. WEED,
                     Petitioner

                           v.

      SOCIAL SECURITY ADMINISTRATION,
                    Respondent
              ______________________

                      2017-1664
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-1221-09-0320-P-2.
                ______________________

               Decided: October 5, 2017
               ______________________

   ALVERN C. WEED, Kalispell, MT, pro se.

    JESSICA R. TOPLIN, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., DEBORAH
A. BYNUM.
                ______________________

   Before MOORE, PLAGER, and CHEN, Circuit Judges.
2                                             WEED   v. SSA



PER CURIAM.
    Alvern Weed appeals from a Merit Systems Protection
Board (“Board”) decision affirming an administrative
judge’s (“AJ”) decision requiring the Social Security
Administration (“SSA”) to pay Mr. Weed lost wages and
benefits for the period from September 5, 2006 until
October 17, 2012 and denying his claim for additional
damages. For the reasons discussed below, we affirm.
                      BACKGROUND
    Mr. Weed, a 10-point compensable preference-eligible
veteran and former lead contract specialist with the
Department of the Air Force, filed two appeals with the
Board in 2008. He alleged the SSA violated his veterans’
preference rights under the Veterans Employment Oppor-
tunities Act of 1998 (“VEOA”) and discriminated against
him in violation of the Uniformed Services Employment
and Reemployment Rights Act of 1994 (“USERRA”). He
alleged the SSA filled four vacancies in its Kalispell,
Montana office under the noncompetitive authority of the
Federal Career Intern Program (“FCIP”) without public
notice of the vacancies and without advising him or
providing him an opportunity to compete for the positions.
The Board joined Mr. Weed’s appeals with his individual
right of action (“IRA”) appeal regarding the same four
vacancies.
    The AJ granted corrective action in Mr. Weed’s VEOA
appeal, but denied corrective action in the USERRA and
IRA appeals. The AJ ordered the SSA to reconstruct the
hiring process in Kalispell, Montana for the four vacan-
cies, from which appointments had been made. Mr. Weed
petitioned for review, and on September 10, 2012, the
Board affirmed the AJ’s decision. The Board found the
SSA violated Mr. Weed’s veterans’ preference rights and
his right to compete under the VEOA and ordered the
SSA to reconstruct the hiring process in Kalispell, Mon-
tana for the four vacancies.
WEED   v. SSA                                             3



     On October 9, 2012, the SSA extended a retroactive
job offer to Mr. Weed for the position of Social Insurance
Specialist (Claims Representative). The offer was retro-
active to September 5, 2006, the date on which the SSA
filled the first of the four vacancies at issue. The offer
letter notified Mr. Weed that failure to respond on or
before seven calendar days from his receipt of the offer
would be considered a declination. Mr. Weed testified he
received the SSA’s job offer on October 10, 2012, and that
he never responded to the offer. He filed a petition for
enforcement, arguing the SSA did not comply with the
Board’s order to reconstruct the hiring process for the four
vacancies.
    In March 2013, the Board ordered additional briefing
so the parties could submit evidence and argument on
whether the SSA reconstructed the hiring process as
ordered, or in the alternative, whether the SSA conceded
that absent a violation of Mr. Weed’s veterans’ preference
rights, he would have been selected for the positions in
question. The SSA conceded that absent a violation of
Mr. Weed’s veterans’ preference rights, he would have
been selected for any of the four positions.
     Mr. Weed filed a renewed petition for lost wages, ben-
efits, and liquidated damages under the VEOA. He also
sought consequential damages and front pay. In an
initial decision citing Marshall v. Department of Health &
Human Services, 587 F.3d 1310, 1318 (Fed. Cir. 2009), the
AJ found Mr. Weed was entitled to lost wages or benefits,
pursuant to 5 U.S.C. § 3330c, from the selection date that
violated his veterans’ preference rights until the time he
declined the position at issue. The AJ found Mr. Weed
declined SSA’s job offer on October 17, 2012 and
Mr. Weed’s request for service credit for retirement bene-
fits was premature. Thus the AJ concluded Mr. Weed was
entitled to lost wages for the period from September 5,
2006 until October 17, 2012. The AJ rejected Mr. Weed’s
argument that the time period should extend to March 29,
4                                               WEED   v. SSA



2013, the date on which the SSA conceded he would have
been entitled to the vacancies but-for its VEOA violation,
and denied Mr. Weed’s request for liquidated damages,
consequential damages, and front pay.
    Mr. Weed appealed, and the Board affirmed
Mr. Weed’s entitlement to any lost wages or benefits
under § 3330c and the denial of other damages and ex-
penses. The Board found that “any loss of wages or
benefits” under § 3330c(a) requires it to award both wages
and benefits if both types of losses were incurred. It
agreed with the AJ that the award period ended on Octo-
ber 17, 2012 and did not extend through March 29, 2013.
Mr. Weed appeals. We have jurisdiction pursuant to
28 U.S.C. § 1295(a)(9).
                       DISCUSSION
     Our review of the Board’s decision is limited by stat-
ute. We must affirm a final decision of the Board unless
it is arbitrary, capricious, an abuse of discretion, or oth-
erwise not in accordance with law; obtained without
procedures required by law, rule, or regulation having
been followed; or unsupported by substantial evidence.
5 U.S.C. § 7703(c). Substantial evidence “means such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Consol. Edison Co. v.
Nat’l Labor Relations Bd., 305 U.S. 197, 229 (1938).
     On appeal, Mr. Weed challenges the Board’s conclu-
sion that his entitlement to lost wages and benefits ter-
minated on October 17, 2012. Mr. Weed argues the Board
failed to consider the fact that there were four separate
VEOA violations. He argues he is entitled to lost wages
and benefits through March 29, 2013, the date on which
the SSA conceded he would have been entitled to any of
the four vacancies. He argues that the Board’s reliance
on Marshall is misplaced because that case involved an
order requiring an agency to reconstruct a selection
process for one position, whereas this case involves an
WEED   v. SSA                                            5



order requiring the SSA to reconstruct the selection
process for four positions. He asserts the Board failed to
acknowledge this factual distinction and thus failed to
address the facts of his case. Mr. Weed argues that
because there were four separate violations of his veter-
ans’ preference rights, his lost wages and benefits should
be extended until March 29, 2013, the date upon which
the government conceded that he would have been select-
ed for all four jobs.
    We do not agree with Mr. Weed. This is a fact specific
case and is being decided in light of the arguments made
by Mr. Weed. The government selected the earliest listing
of the four jobs (thus creating the earliest time for ap-
plicability of lost wages and benefits) and it selected the
highest paying of the four jobs to base his lost wages
upon. Under Marshall, the government correctly deter-
mined that lost wages and benefits should cease on the
date that Mr. Weed declines the job offer that was ulti-
mately made. Certainly Mr. Weed cannot receive (and he
did not seek) lost wages for the same time period for all
four jobs. We see no error in the government’s decision to
select one of the four, the highest paying one, and pay
Mr. Weed back pay based upon that job. Mr. Weed has
not argued that he would have preferred or have accepted
one of the other three lower paying jobs. If this argument
had been made, it may have affected the salary upon
which his back pay was based and the date the back pay
began and the date it ceased. Even though the govern-
ment did not concede that Mr. Weed would have been
selected for the other three jobs until March 29, 2013, in
light of the facts of this case and the arguments made, we
see no error in the Board’s decision.
    Mr. Weed also argues the Board erred in failing to
consider Ford Motor Company v. Equal Employment
Opportunity Commission, 458 U.S. 219 (1982). He argues
the SSA’s multiple statutory violations constitute special
circumstances, under which he is entitled to backpay
6                                                WEED   v. SSA



extending beyond his rejection of the SSA’s October 2012
retroactive job offer. We do not find Mr. Weed’s argu-
ments persuasive.
   We have considered Mr. Weed’s remaining arguments
and find them unpersuasive.
                       CONCLUSION
     For the foregoing reasons, the decision of the Board is
affirmed.
                       AFFIRMED
                           COSTS
    No costs.